



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Woolridge, 2016 ONCA 302

DATE: 20160425

DOCKET: C60585

Doherty, Watt and Miller JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Calvin Woolridge

Appellant

Joseph Di Luca and Michael Wendl, for the appellant

Davin M. Garg, for the respondent

Heard and released orally: April 12, 2016

On appeal from the sentence imposed on December 23, 2014
    by Justice
Richard E. Jennis
of the Ontario Court of
    Justice.

ENDORSEMENT

[1]

The appellant appeals a net or effective sentence of 3 years, 7 months
    imposed after he pleaded guilty to a single count of robbery.

[2]

The sentencing judge considered that a sentence of 4 years, 10 months
    was fit for the robbery conviction, but reduced it to 3 years, 7 months because
    of the time the appellant had spent in pre-disposition custody which the
    sentencing judge credited at the rate of 1.25:1.

[3]

At the same time, the sentencing judge imposed sentences of one month on
    each of two counts of theft under $5,000, upon which the Crown proceeded by
    indictment. The sentences were made consecutive to each other, and to the
    sentence imposed on the robbery conviction. Neither the quantum of those
    sentences, nor the order that they be served consecutively to each other and to
    the robbery sentence, is in issue on appeal.

[4]

Before the sentencing judge, Crown counsel sought a penitentiary
    sentence of 4 to 8 years, less credit for pre-disposition custody. Defence
    counsel sought a sentence that would permit service of it in a reformatory so
    that the appellant could receive the benefit of substance abuse programs said
    to be more effective there than in the penitentiary.

[5]

The appellant advances two grounds of appeal. He says that the
    sentencing judge erred in failing to award him credit on a 1.5:1 basis for the
    time he spent in pre-disposition custody. Second, he contends that the
    sentencing judge erred in the quantum of sentence he imposed by placing undue
    weight on the appellants criminal record.

[6]

The respondent acknowledges that the sentencing judge erred in failing
    to award credit for pre-disposition custody at the rate of 1.5:1, but submits
    that the sentence imposed is otherwise free of error. In fairness to the
    sentencing judge, he based his conclusion on this issue on a decision of this
    court that was overtaken by subsequent authority not available to the
    sentencing judge at the time he imposed sentence.

[7]

Apart from awarding enhanced credit for pre-disposition custody, we
    would dismiss the appeal.

[8]

In light of
R. v. Lacasse
, 2015 SCC 64, [2015] 3 S.C.R. 1089, we
    are permitted to intervene with a sentence imposed at first instance only where
    the sentencing judge has erred in principle; failed to consider a relevant factor;
    or erred in his or her consideration of an aggravating or mitigating factor;
    and that such an error had an impact on the sentence imposed.

[9]

The assignment of weight to aggravating and mitigating factors in
    determining a fit sentence is quintessentially a matter for the sentencing
    judge. Here, the sentencing judge was dealing with a mature recidivist with
    nearly seven dozen convictions on a record that spanned almost a quarter-century.
    The offence committed was a brazen and planned robbery accompanied by the use
    of an imitation weapon. Deterrence and denunciation dominated the sentencing
    calculus. The sentencing judge considered rehabilitation but accorded it, as he
    was entitled to do, a place of lesser influence.

[10]

Apart from adjusting the pre-disposition custody credit, we see no reason
    to interfere with this sentence.

[11]

We reduce the
remanet
of this sentence by 94 days to reflect
    the credit of 1.5:1, rather than 1.25:1. This leaves a net sentence on the
    robbery conviction of 3 years, 5 months and 15 days. Otherwise the appeal, from
    sentence is dismissed.

Doherty J.A.

David Watt J.A.

B.W. Miller J.A.


